Martin J.,

delivered the opinion of the court at this term,
(August, 1834,) on the re-hearing. At the request of the appellant, a re-examination of this case, has taken place ; but it has resulted in the conviction, that our former judgment jg incorrect. It appears from a re-examination of the , . , , , evidence, that the appellant retained possession of the land, after the death of her husband, and thereby ratified the contract, on which the note is given, after she became a ' femme sole.
It is, therefore, ordered, adjudged and decreed, that the judgment formerly rendered in this case, remain the unaltere¿ judgment of the court, as if no re-hearing had ever been granted.